DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on September 16, 2021 have been considered by the examiner (see attached PTO-1449 form).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Poh (Reg. No. 51,176) on September 13, 2021.

The application has been amended as follows: 

1.	(Currently Amended)  A method of presenting selected content provided by media player applications, comprising:

executing a unified TV application to enable display of a unified user interface on the network-connected TV device, wherein the unified TV application has a normal mode and a restricted mode, and is associated with one or more standard media player applications and a local content casting application;
loading a criterion setting user interface;
receiving, on the criterion setting user interface, an input of an age of a child associated with the user account;
displaying on the unified user interface a plurality of clusters each of which has a plurality of selectable information items, including in the restricted mode, automatically identifying an age-based content rating based on the input of the age of the child associated with the user account, and selecting the plurality of selectable information items from program information associated with the one or more standard media player applications according to the age-based content rating;
receiving a user action on a first selectable information item, wherein the first selectable information item corresponds to a first media content item provided in a first media player application by a first content provider; and
in response to the user action on the first selectable information item:

in accordance with a determination that the unified TV application operates in the normal mode, displaying via the first media player application the first media content item corresponding to the first selectable information item on the network-connected TV device.

2-3.	(Cancelled)

5.	(Currently Amended)  The method of claim 1, wherein selecting the plurality of selectable information items further comprises:
de-duplicating  the program information associated with the one or more standard media player applications, wherein the plurality of selectable information items is selected from the de-duplicated program information associated with the one or more standard media player applications according to [[the]] content selection criterion.

6.	(Currently Amended)  The method of claim 1, wherein the first selectable information item is selected from first program information associated with the first media player application according to [[the]] content selection criterion, and the first 

7.	(Currently Amended)  The method of claim 1, wherein the unified user interface includes a focus area and a non-focus area, further comprising:
selecting one or more focus items according to [[the]] content selection criterion, wherein each of the one or more focus items is associated with a respective focus item provider selected from a merchandising module, an advertiser, and a media recommendation engine; and
displaying the one or more focus items in the focus area of the unified user interface concurrently with displaying the plurality of clusters in the non-focus area of the unified user interface.

10.	(Currently Amended)  A network-connected TV device, comprising: 
one or more processors; and
memory having instructions stored thereon, the one or more programs including instructions which when executed by one or more processors cause the processors to implement operations for:
executing a unified TV application to enable display of a unified user interface on the network-connected TV device, wherein the unified TV application has a normal mode and a restricted mode, and is associated with one or more standard media player applications and a local content casting application;
loading a criterion setting user interface;
receiving, on the criterion setting user interface, an input of an age of a child associated with the user account;
displaying on the unified user interface a plurality of clusters each of which has a plurality of selectable information items, including in the restricted mode, automatically identifying an age-based content rating based on the input of the age of the child associated with the user account, and selecting the plurality of selectable information items from program information associated with the one or more standard media player applications according to the age-based content rating;
receiving a user action on a first selectable information item, wherein the first selectable information item corresponds to a first media content item provided in a first media player application by a first content provider; and
in response to the user action on the first selectable information item:
in accordance with a determination that the unified TV application operates in the restricted mode and a determination that the first media player application does not operate in the restricted mode, displaying via the local content casting application the first media content item corresponding to the first selectable information item on the network-connected TV device; and
in accordance with a determination that the unified TV application operates in the normal mode, displaying via the first media player application the first media content item corresponding to the first selectable information item on the network-connected TV device.



16.	(Currently Amended)  A non-transitory computer-readable medium, having instructions stored thereon, wherein the one or more programs includes instructions, which when executed by one or more processors cause the processors to implement operations for:
executing a unified TV application to enable display of a unified user interface on a network-connected TV device, wherein the unified TV application has a normal mode and a restricted mode, and is associated with one or more standard media player applications and a local content casting application;
loading a criterion setting user interface;
receiving, on the criterion setting user interface, an input of an age of a child associated with the user account;
displaying on the unified user interface a plurality of clusters each of which has a plurality of selectable information items, including in the restricted mode, automatically identifying an age-based content rating based on the input of the age of the child associated with the user account, and selecting the plurality of selectable information items from program information associated with the one or more standard media player applications according to the age-based content rating;
receiving a user action on a first selectable information item, wherein the first selectable information item corresponds to a first media content item provided in a first media player application by a first content provider; and

in accordance with a determination that the unified TV application operates in the restricted mode and a determination that the first media player application does not operate in the restricted mode, displaying via the local content casting application the first media content item corresponding to the first selectable information item on the network-connected TV device; and
in accordance with a determination that the unified TV application operates in the normal mode, displaying via the first media player application the first media content item corresponding to the first selectable information item on the network-connected TV device.

17-18.	(Cancelled)

20.	(Currently Amended)  The non-transitory computer-readable medium of claim 16, wherein selecting the plurality of selectable information items further comprises: 
de-duplicating  the program information associated with the one or more standard media player applications, wherein the plurality of selectable information items is selected from the de-duplicated program information associated with the one or more standard media player applications according to [[the]] content selection criterion.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed in view of Applicant’s Amendment/Remarks filed on 01/01/2000.  Particularly, the prior art of record fails to disclose or fairly suggest a “the unified TV application has a normal mode and a restricted mode, and is associated with one or more standard media player applications and a local content casting application; loading a criteria setting user interface; receiving, on the criteria setting user interface, an input of an age of a child associated with the user account;…in accordance with a determination that the unified TV application operates in the restricted mode and a determination that the first media player application does not operate in the restricted mode, displaying via the local content casting application the first media content item corresponding to the first selectable information item on the network-connected TV device” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 21, 2021.